PER CURIAM.
Barnett Medical Center, Inc., Jorge V. Vazquez-Lopez, M.D., and Robert K. Estes, PA., petition for a writ of certiorari. Respondents Uvaldo and Agueda Cabrera concede that Attorney Estes must be allowed to withdraw as counsel for the remaining petitioners. With that concession we entirely agree. See Preddy, Kutner, Hardy, Rubinoff, Brown & Thompson v. Kleinschmidt, 498 So.2d 453 (Fla. 3d DCA), review denied, 500 So.2d 544 (Fla.1986). The order denying withdrawal is quashed and the cause remanded with directions to permit counsel to withdraw.
Certiorari granted.